 


110 HRES 343 EH: Commemorating the marinas of the United States, expressing support for the designation of the sixth annual National Marina Day, and for other purposes.
U.S. House of Representatives
2007-05-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
1st Session 
H. RES. 343 
In the House of Representatives, U. S.,

May 15, 2007
 
RESOLUTION 
Commemorating the marinas of the United States, expressing support for the designation of the sixth annual National Marina Day, and for other purposes. 
 
 
Whereas the citizens of the United States highly value recreation time and their ability to access 1 of the greatest natural resources of the United States, its waterways;  
Whereas, in 1928, the word marina was used for the first time to define a recreational boating facility;  
Whereas the United States is home to over 12,000 recreational boating facilities that contribute substantially to their local communities by providing safe, reliable gateways to boating for members of their communities and welcomed guests;  
Whereas marinas of the United States also serve as stewards of the environment, actively seeking to protect their surrounding waterways not only for the enjoyment of the current generation, but for generations to come;  
Whereas marinas of the United States also provide their communities and visitors a place where friends and families, united by a passion for the water, can come together for recreation, rest, and relaxation; and
Whereas marinas throughout the United States will be celebrating National Marina Day on August 11, 2007: Now, therefore, be it  
 
That the House of Representatives— 
(1)commemorates the marinas of the United States for providing environmentally friendly gateways to boating for the citizens of, and the visitors to the United States; and 
(2)supports designation of the sixth annual National Marina Day in order— 
(A)to honor the marinas of the United States for their many contributions to their local communities; and 
(B)to make citizens, policy makers, elected officials, and employees more aware of the overall contributions marinas make to their well-being. 
 
Lorraine C. Miller,Clerk.
